UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6776



DOUGLAS ROSS,

                                             Petitioner - Appellant,

          versus

WILLIE JAMES THOMPSON, Warden; FEDERAL CORREC-
TIONAL INSTITUTE - MORGANTOWN,

                                            Respondents - Appellees.



Appeal from the United States District Court for the Northern Dis-
trict of West Virginia, at Clarksburg. William M. Kidd, Senior
District Judge. (CA-96-48-1)


Submitted:   December 3, 1996             Decided:   January 14, 1997


Before HALL, WILKINS, and HAMILTON, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Douglas Ross, Appellant Pro Se. Rita R. Valdrini, Assistant United
States Attorney, Wheeling, West Virginia, for Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Douglas Ross appeals the district court's order denying relief

on his 28 U.S.C. § 2241 (1994) petition. We have reviewed the rec-

ord and the district court's opinion and find no reversible error.
Accordingly, we affirm on the reasoning of the district court. Ross
v. Thompson, No. CA-96-48-1 (N.D.W. Va. May 1, 1996).* We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




       *
         In light of this disposition, Appellant's motions to
expedite and for bail pending appeal are denied as moot.

                                2